SALCINES, Judge.
On appeal, Kenneth Burton raises two issues of which only one merits discussion. Burton raised a theory of self-defense. His trial counsel attempted to question Burton concerning prior acts of violence by the victim of which he was aware. The trial court improperly precluded the introduction of this evidence. See Smith v. State, 661 So.2d 358, 361 (Fla. 1st DCA 1995). However, this court cannot ascertain whether this resulted in reversible error because trial counsel failed to make a proffer of the testimony Burton would have given had he been allowed to testify. See Williams v. State, 600 So.2d 524, 525 (Fla. 2d DCA 1992). The error, if any, was not preserved.
Affirmed.
THREADGILL, A.C.J., and BLUE J„ Concur.